Citation Nr: 0604541	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  98-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to separate disability ratings for post-traumatic 
stress disorder (PTSD) and organic brain syndrome (OBS). 



WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and counselor



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from August 1969 to February 
1972, and September 1977 to November 1979.

This appeal arises from the June 1999 rating decision from 
the Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas Regional Office (RO) that granted service connection 
for post traumatic stress disorder (PTSD) and combined it 
with the veteran's service connected organic brain syndrome 
(OBS) (previously rated at 50 percent). The new combined 
rating was increased at that time from 50 to 70 percent. In 
addition, in that decision, a total rating based on 
individual unemployability was granted. The veteran has 
indicated satisfaction with that rating.

In September 1998, a hearing at the RO before a local hearing 
officer was held. In July 2000, a video teleconference 
hearing was held before the undersigned. At the hearing, the 
veteran indicated that he was accepting the video 
teleconferencing hearing in lieu of an in-person hearing. 
Transcripts of the hearings are of record.

This appeal stems from the contention that the OBS and PTSD 
should be assigned separate ratings. This was considered by 
the RO in the statement of the case and is now before the 
Board for consideration.

By decision of the Board in January 2001, it was determined 
that separate ratings were not warranted for the service 
connected PTSD and OBS. This decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court). 
While the appeal was pending, in April 2001, the Office of 
General Counsel for VA filed an Unopposed Motion for Remand 
and Stay of Proceedings requesting that the Court vacate the 
decision by the Board and remand the case for additional 
development of the evidence and readjudication of the claim, 
pursuant to new changes in the law resulting from the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), regarding required notice and 
assistance to the veteran in the development of his claim.  
The Court granted the motion in May 2001, vacating the 
January 2001 Board decision, and the case was remanded to the 
Board for action consistent with the granted Unopposed 
Motion.  

The Board then issued a decision in May 2002 again finding 
that separate ratings were not warranted for the service-
connected psychiatric manifestations of PTSD and OBS.  Once 
again, the veteran appealed that decision, and the Court in 
April 2003 vacated the May 2002 Board decision and approved a 
March 2003 Joint Motion for Remand, based on deficiencies of 
notice to the veteran pursuant to the VCAA.  The Board in 
September 2003 then remanded the case for action consistent 
with the Joint Motion.  Following development, the case now 
returns to the Board.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
separate ratings for PTSD and OBS has been obtained.

2. The veteran has been granted service connection for PTSD 
and OBS.

3. The symptomatology related to the veteran's PTSD and OBS 
are rated together under the same diagnostic code, with the 
psychiatric symptoms from both taken into consideration. To 
rate the disabilities separately would be pyramiding. There 
is no separate neurological or systemic disorder affecting or 
causing a separate anatomical functional impairment.


CONCLUSION OF LAW

The criteria for a grant of separate disability ratings for 
the service-connected psychiatric manifestations of PTSD and 
organic brain syndrome (OBS) have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326, 4.1, 4.14, 4.20, 4.27, 4.126, 4.130, 
Diagnostic Codes 9304, 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements in this case.  The VCAA and/or 
development letters issued in April 2004, August 2004, 
November 2004, and April 2005 addressed what VA would do and 
what the appellant must do in furtherance of his claim for a 
separate disability rating to be assigned for PTSD distinct 
from the rating assigned for OBS.  VA informed that it would 
request pertinent medical records of which it is notified and 
for which it is provided necessary authorization.  VA 
informed the veteran that he should submit pertinent evidence 
and provide notice and authorization to allow VA to obtain 
pertinent evidence.  These letters informed him with 
specificity what is generally required for benefits for PTSD 
to be granted, specifically a medical evaluation with a 
diagnosis of PTSD causally linked to service.  

A July 1999 statement of the case and an August 2005 
supplemental statement of the case appropriately informed the 
veteran of applicable law, that both PTSD and OBS, where 
manifested by symptoms of psychiatric impairment, are rated 
as mental disorder, and that only a single disability rating 
may be assigned for mental disorder based on psychiatric 
disability, so as to avoid impermissible pyramiding, which is 
the assignment of multiple ratings for the same impairment.  
Applicable laws, regulations, and rating criteria were cited 
in the July 1999 statement of the case.  That statement of 
the case further informed that because the symptoms of OBS 
and PTSD could not be disassociated and were ratable as 
neuropsychiatric disability, they would together be assigned 
a 70 percent disability rating based on neuropsychiatric 
impairment.  

The August 2005 supplemental statement of the case noted that 
the evidence did not reflect that neurological or cognitive 
disabilities were present distinct from the psychiatric 
disability associated with the veteran's PTSD and OBS.  The 
supplemental statement of the case then informed the veteran 
that without a showing of disability distinct from 
psychiatric impairment attributable to the service-connected 
PTSD and OBS, more than one disability rating could not be 
assigned.  Thus, by the July 1999 statement of the case and 
the August 2005 supplemental statement of the case, the 
veteran was informed of applicable law, and was informed that 
in order to be granted separate disability ratings for PTSD 
and OBS, disability beyond psychiatric disability would have 
to be shown as due to PTSD or OBS.  He was thus adequately 
informed of evidence necessary for his claim to be granted, 
including the specific requirements to support the claim 
under VA law.  

The veteran, his wife, and a mental health counselor 
testified both at a September 1998 hearing before an RO 
hearing officer, and before the undersigned at a July 2000 
hearing.  Transcripts of these hearings are included in the 
claims folder.  The veteran has also submitted statements by 
both himself and others in support of his claim.  The veteran 
has thus been afforded opportunity to address his claim on 
appeal.  

The Board in its September 2003 remand requested that the RO 
issue a letter informing the veteran of development rights 
pursuant to the VCAA, and following any indicated 
development, readjudicate the claim.  The RO issued the 
above-noted VCAA and development letters, and engaged in 
development including requesting records of treatment from 
Dr. L. Lincoln, Dr. J. Miller, and Dr. T. Kimball, at 
addresses or facilities provided by the veteran.  The veteran 
was appropriately informed of the outcome of these requests 
by development letters, and evidence obtained, including from 
Mountain Home VA medical facilities, was associated with the 
claims folders.  Thus, reasonable efforts were made to obtain 
indicated evidence, pertinent VA evidence was obtained, and 
the veteran was appropriately informed of the extent of VA 
development and of the responsibility of the veteran to 
obtain unobtained records in furtherance of his claim, if he 
so desired.  The claim was then again addressed by the 
supplemental statement of the case issued in August 2005.  
Thus, development requested in the September 2003 remand was 
also fulfilled.  See Stegall v. West, 11 Vet. App. 268 
(1998).  There is no indication that pertinent VA records of 
hospitalization or other treatment have not been obtained and 
associated with the claims folder, or that reasonable efforts 
to obtain indicated private records have not been undertaken, 
including by the RO, as well as by the Appeals Management 
Center (AMC) following Board remand.  

In view of the foregoing, by the action taken VA complies 
with all requirements of law, thereby allowing the Board to 
consider the issue on appeal.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Whether Separate Disability Ratings Are Appropriate for PTSD 
and OBS

Review of the record reveals that the prior decisions were 
vacated and remanded for procedural matters.  There is no 
finding or defect pointed out in the merits discussion of 
those documents.

Accordingly, pertinent portions of the reasons and bases of 
the May 2002 Board decision addressing this underlying issue 
of entitlement to separate disability ratings for PTSD and 
OBS is here quoted in its entirety (pertinent dates of 
statutes and regulations have been changed to reflect most 
current law):

Disability evaluations are determined by the 
application of a schedule of ratings which is 
based on average impairment of earning capacity. 
Generally, the degrees of disability specified 
are considered adequate to compensate for 
considerable loss of working time from 
exacerbations or illnesses proportionate to the 
severity of the several grades of disability. 38 
C.F.R. § 4.1 (2004). Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Delirium, dementia, and amnestic and other 
cognitive disorders shall be evaluated under the 
general rating formula for mental disorders; 
neurologic deficits or other impairments stemming 
from the same etiology (e.g., a head injury) 
shall be evaluated separately and combined with 
the evaluation for delirium, dementia, or 
amnestic or other cognitive disorder. 38 C.F.R. § 
4.126 (2004).

In general, all disabilities, including those 
arising from a single disease entity, are rated 
separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25 
(2001).

However, the evaluation of the same disability or 
the same manifestations under various diagnoses 
is prohibited. 38 C.F.R. § 4.14 (2004). The Court 
has held that a claimant may not be compensated 
twice for the same symptomatology as "such a 
result would overcompensate the claimant for the 
actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993). This 
would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The veteran's organic brain syndrome, and PTSD 
have been service connected as a single 
psychiatric disability and evaluated under 
Diagnostic Codes (DC) 9304-9411, with DC 9304 for 
dementia due to head trauma and DC 9411 for PTSD. 
A hyphenated code is used when a rating under one 
diagnostic code requires use an additional 
diagnostic code to identify the basis for the 
evaluations assigned. See, e.g., 38 C.F.R. §§ 
4.20, 4.27 (2004).

The regulations pertaining to rating psychiatric 
disabilities are found in 38 C.F.R. § 4.130, 
Codes 9201-9440 (2004) and are set forth in 
pertinent part below:

General Rating Formula for Mental 
Disorders:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name. 				100

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships. 	70

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short- and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships. 				50

38 C.F.R. § 4.130 (2004).

Service connection for the veteran's organic 
brain syndrome had been assigned a 50 percent 
evaluation. By rating action of June 1999, 
service connection for PTSD was granted, and 
combined with his organic brain syndrome. The 
rating was increased from 50 to 70 percent, 
effective from March 27, 1998. In addition 
entitlement to a total rating for individual 
unemployability was granted.

On a VA neuropsychiatric examination in June 
1997, the veteran was alert, attentive, and 
oriented to person, place, and time. He had 
recall of two of three objects at five minutes. 
When asked to attempt serial seven subtractions, 
he stated that he could not do that. There was no 
evidence of constructional apraxia. There was no 
aphasia. Speech was fluent with preserved 
repetition and he was able to follow commands. He 
seemed somewhat anxious. He was able to name the 
last three presidents with no mistakes.

On examination of the cranial nerves, the pupils 
were equal and reactive to light, visual fields 
and extraocular movements were full. There was no 
papill edema, no facial weakness, and no sensory 
loss. Gag reflex was intact. There was no tongue 
weakness. Strength and muscle tone of all major 
muscle groups was within normal limits. There was 
no limb or gait ataxia. Pain touch and 
proprioception was intact. The reflexes were 1+ 
and symmetrical. The impression was organic brain 
syndrome which appeared to be static. With the 
exception of mental status testing, neurological 
examination was within normal limits currently. 
The veteran's alleged memory disturbance was out 
of proportion to his performance on 
neuropsychological testing in February 1992 when 
he was reported to have immediate and delayed 
verbal and visual memory that was good for his 
age and educational level. An addendum from 
October 1997 shows an impression that the veteran 
had evidence of organic brain syndrome as 
manifested by inattentiveness, poor 
concentration, dyscalculia, and organic 
personality disorder.

On a VA psychiatric examination in June 1997, the 
veteran's reported history was having been hit in 
the head in service and subsequently developing 
problems, currently with outbursts of anger and 
memory problems. On examination, the veteran was 
casually groomed and conversed readily. He was 
affable. He had been observed talking animatedly. 
His speech was within normal limits with regard 
to rate and rhythm but was somewhat loud. His 
mood was euthymic and affect was appropriate to 
content. His thought processes and associations 
were logical and tight and no loosening of 
associations were noted, nor was any confusion. 
No gross impairment in memory was observed and 
the veteran was oriented times three. 
Hallucinations were not complained of and no 
delusional material was noted during the 
examination. The veteran's insight and judgment 
were adequate. He denied suicidal ideation. The 
diagnosis was cognitive disorder, not otherwise 
specified and personality change due to a general 
medical condition. The global assessment of 
functioning (GAF) was 45. An addendum included a 
review of the claims file.

On a VA fee basis examination at the Vet Center 
in June 1998, the veteran reported problems with 
talking, being in crowds, and problems 
controlling his anger. On examination, the 
veteran was neat and clean, his manner was 
friendly, and his mood was without inhibition. 
His speech was rapid and at times non stop. He 
was oriented to time and place. His long term 
memory was good but his short term memory was 
impaired. His affect was slightly bizarre. His 
motor activity was normal. He had difficulty in 
problem solving and planning skills. His thinking 
seemed disorganized. The veteran reported having 
dreams while he was awake, which may be 
hallucinations. He was depressed much of the time 
and had trouble sleeping. There were no reported 
problems with appetite. He denied thoughts of 
suicide or homicide. Symptoms that may relate to 
PTSD included depression and anxiety, nightmares, 
flashback, sleep deprivation, social isolation, 
irritability, and hypervigilance. The diagnosis 
was organic brain syndrome. The GAF was 60 and 
highest in the past year was 70.

At the RO hearing September 1998, the veteran 
testified about his various difficulties with 
employment and personal relationships. He had not 
been employed since 1991. For the last six or 
seven years he had been serving "the Lord." He 
found religion helped him out in times of 
trouble. He has been seen at the VA by a 
psychiatrist, as well as several psychologists 
and counselors over the years. He sometimes had 
flashbacks to Vietnam, and nightmares. He 
testified to seeing a man crucified in Vietnam. 
He also recalled being attacked while in a 
convoy. Another man who was manning a machine gun 
with him was lying at the foot of the truck. A 
lieutenant pulled out a pistol and pointed it at 
the man's head and pulled the trigger, the could 
not recall what happened after that. He reported 
that he had feelings of depression when it rained 
and appetite problems. He had panic attacks. He 
would sit with his back against the wall. He 
reported that due to his PTSD and organic brain 
syndrome, he had problems getting along with 
people.

The veteran's spouse offered testimony as to his 
depression and outbursts of anger. He would 
scream and hit her on occasion. He occasionally 
would be talking and completely forget what he 
said. They did not spend time with a lot of other 
people. When he was around other people, he would 
talk excessively; she thought it was due to being 
nervous. He additionally had memory problems. A 
VA Vet Center counselor testified that he had 
seen the veteran since May. He noted that the 
veteran was diagnosed with organic brain 
problems, but felt that it did not exclude a 
diagnosis of PTSD. He saw the same symptoms in 
the veteran that he had seen in other veterans 
that had PTSD. The veteran's symptomatology was 
that he did not get along well in public, and he 
had mistrust and suspiciousness. He noted the 
veteran was unpredictable about what was coming 
out of his mouth, sometimes it would be anger, 
sometimes about Jesus Christ. The veteran would 
go into rages. It was his opinion that the 
veteran had PTSD but had been advised not to 
include that in an assessment. The counselor 
stated that the GAF assigned the veteran would 
cover either his organic brain syndrome or PTSD 
or both conditions.

A private treatment record from November 1998 
shows the veteran was seen with anxiety and 
irritability. He had mood swings, anger 
outbursts, and was easily startled. He had 
difficulty sleeping and his energy was low. He 
denied suicidal or homicidal thoughts or any 
psychotic symptoms. He had previously been 
diagnosed with organic brain syndrome. He had 
flashbacks from service in Vietnam. The diagnoses 
were PTSD and mood disorder secondary to closed 
head injury.

On a VA psychiatric examination in January 1999, 
the examiner noted that the veteran reported that 
the last two weeks were quite rough for him. He 
had several temper outbursts and nightmares of 
his daughter in a coffin, a friend at church 
plotting to kill him, and a cobra on his chest in 
Vietnam. He also had nightmares of things that 
had occurred in Vietnam such as seeing a villager 
run over by a drunken driver. He had intrusive 
thoughts about being in a gun truck when they 
were attacked, he started shooting back and his 
friend was on the floor when a lieutenant told 
him to get up or get shot. He does not know what 
happened to his friend, and this was the most 
traumatic thing that happened to him. He reported 
that currently, he was easily startled and 
uncomfortable in very large crowds. He had been 
married four times, and reportedly had not worked 
in five or six years. He now spent his time 
studying the bible. He reported that he had 
problems with comprehension and would be 
disoriented at times.

On examination, the veteran as casually groomed 
and conversed readily. Eye contact was good and 
he was affable. Speech was within normal limits 
with regards to rate and rhythm. His mood was 
more somber when discussing his military 
experiences. The predominant mood was one of mild 
depression and affect was appropriate to content. 
The thought processes and associations were 
logical and tight and no loosening of 
associations was noted, nor was there any 
confusion. No gross impairment in memory was 
noted. Hallucinations were not complained of and 
no delusional material was noted during the 
examination. The veteran's insight and judgment 
were adequate. The veteran reported some suicidal 
ideation but denied intent. He denied homicidal 
ideation. The impression was chronic PTSD and 
mood disorder secondary to closed head injury. 
The GAF was 45. It was commented that the veteran 
displayed a profound impairment in social and 
vocational adaptability as a direct consequence 
of both of the psychiatric disorders diagnosed. 

VA treatment records from February 1999 to April 
1999 show the veteran had a history of organic 
personality disorder with impulsive behavior and 
PTSD. He was on medication. On examination, the 
veteran was appropriately dressed and groomed. 
His affect showed good range. There was no 
psychosis. The veteran was alert and oriented. He 
was appropriate in behavior. He was moderately 
hyper-religious and his speech was slightly 
increased in volume. His thoughts were logical 
and goal directed. He had no suicidal or 
homicidal ideation.

At the videoconferencing Board hearing July 2000, 
the issue was specified as entitlement to 
separate ratings for PTSD and organic brain 
syndrome. The veteran testified that as to PTSD, 
he had inappropriate and unpredictable outbursts 
of anger, nightmares, intrusive thoughts of 
Vietnam, feelings of persecution, panic and 
anxiety attacks, poor sleep, and noises such as a 
helicopter bothered him. He avoided situations 
that would remind him of Vietnam. He was on 
medication for these symptoms. As to the organic 
brain syndrome, his symptoms included panic and 
anxiety attacks. The symptoms were somewhat 
different than from PTSD. For example, he had 
long term memory impairment and concentration 
problems. He had been diagnosed with this 
disability for much longer than the PTSD. The 
veteran's spouse testified that the veteran had 
the symptoms he had testified to.

The Vet Center counselor who previously testified 
at the RO hearing in October 1998 testified that 
the veteran had two different diagnoses and as 
such there were two different symptom packages. 
For example, the organic problem would cause long 
term memory problems where PTSD would cause short 
term memory problems. The different diagnoses 
were categorized differently because they would 
have different origins. PTSD stemmed from a 
trauma stressor and the organic problem was 
likely to be traced back to a physical trauma. 
The two different diagnoses were different in 
some respects and similar in some respects and 
for the veteran it made a much wider band of 
symptoms. It was thought that a team of doctors 
could sort the different symptoms for PTSD and 
organic brain disorder, which he was not 
qualified to do so.

The veteran has been variously diagnosed with 
both PTSD and OBS. The Board notes that the 
primary symptoms of the veteran's PTSD and OBS 
include the same symptomatology and are rated 
together under the rating criteria. 38 C.F.R. § 
4.130. The Board emphasizes that the current 70 
percent evaluation for PTSD with OBS, takes the 
symptoms from both disorders into consideration. 
As the symptomatology is the same for both 
disorders, to provide additional compensation for 
the symptoms as separate disorders would amount 
to pyramiding, which is prohibited. 38 C.F.R. § 
4.14. As noted by the Vet Center counselor at the 
Board hearing, the veteran's two different 
psychiatric disorders, PTSD and OBS, create a 
totality of psychiatric symptomatology and the 
veteran is rated for all the symptoms of each of 
the disorders. Again, to provide separate 
compensation for the same symptoms would be 
pyramiding.

It is also noted that there is no separate 
neurological or other systemic impairment related 
to these disorders that affects separate 
anatomical functioning, nor has such been 
contended. Thus, under the above cited 
provisions, and 38 C.F.R. § 4.126, there is no 
legal basis for assigning a separate rating.

Therefore, as rating the veteran separately for 
PTSD and for OBS for the same and overlapping 
symptoms and manifestations is not permitted by 
regulation, the benefits sought on appeal are 
denied.

As noted, more recent treatment records reflect treatment at 
Mountain Home VA medical facilities, including treatment for 
mental impairment.  However, there is no indication that the 
veteran's mental impairment due to both PTSD and OBS are not 
reflected in the psychiatric disability symptom set for which 
the veteran has been assigned a single 70 percent disability 
rating, or that a disability rating in addition to that 
assigned based on above-cited General Rating Formula for 
Mental Disorders is necessary to address the disability 
presented within the medical record as due to the veteran's 
service-connected PTSD and OBS.  The symptom sets identified 
by the above-quoted May 2002 Board decision are not 
significantly changed since that time, as evidenced by the 
more recent medical records subsequently obtained, with still 
no indication of disability attributed to PTSD or OBS other 
than assessed psychiatric disability covered by ratings 
within the above-cited General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 (2004).

Non-medical statements by the veteran and his friends 
submitted in April 2004 do not alter these conclusions.  Lay 
persons are not competent to offer medical opinions; where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Hence, the preponderance of the evidence favors denial of an 
additional, separate disability rating for PTSD from that 
assigned for OBS, because to do otherwise would amount to 
impermissible pyramiding.  38 C.F.R. §§ 4.14, 4.126, 4.130.

Finally, it is noted parenthetically that a total rating has 
been assigned, so it is unclear what benefit would accrue 
were separate ratings to be assigned.  There is no contention 
that with separate ratings a separate 100 percent rating for 
one set of symptoms would be warranted.  Separate combined 
ratings would no combine to more than the total rating 
assigned, and likely would not combine to 100 percent.  In 
any event, there is no basis to assign a separate rating for 
each symptom set for the reasons set forth above.


ORDER

Entitlement to separate disability ratings for PTSD and OBS 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


